Citation Nr: 0000114	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  99-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes, to include 
being secondary to the veteran's service-connected residuals 
of bilateral frostbite of the feet with peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based 
on individual unemployability due to the veteran's service-
connected disabilities , raised by the appellant in his 
notice of disagreement, dated February 5, 1998, has not been 
adjudicated by the RO.  Accordingly, this issue is not in 
appellate status, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran was not diagnosed as suffering from diabetes 
mellitus while he was in service.

3.  The veteran now has diabetes mellitus.

4.  Although the veteran now suffers from diabetes, medical 
evidence has not been submitted that etiologically links the 
veteran's diabetes with the residuals of bilateral frostbite 
with peripheral neuropathy.



CONCLUSION OF LAW

The claim for entitlement to service connection for diabetes 
mellitus, to include being secondary to the veteran's 
service-connected residuals of bilateral frostbite of the 
feet with peripheral neuropathy, is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.310 (1999); Edenfield v. Brown, 8 Vet. 
App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for diabetes mellitus, and that this disorder is 
the result of having suffered frostbite while he was in 
service.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999). If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

However, before the Board can make a determination as to 
whether service connection may be granted, the Board must 
determine whether the veteran has presented a well-grounded 
claim.  A service connection claim must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has observed that the statutory 
prerequisite of submitting a "well-grounded" claim 
"reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for diabetes 
mellitus, to include being secondary to the veteran's 
service-connected residuals of bilateral frostbite of the 
feet with peripheral neuropathy.

The veteran's service medical records are negative for any 
findings of or treatment for diabetes mellitus.  Moreover, 
they are silent as to any complaints, symptoms, 
manifestations, or prodromas of diabetes mellitus.  
Therefore, the Board may only conclude that this condition 
did not exist while the veteran was in service.

In conjunction with his claim, the veteran has been seen by a 
VA physician for the purpose of determining whether the 
veteran now suffers diabetes mellitus and the etiology of 
said condition.  See General Medical Exam, October 23, 1997; 
Cold Injury Protocol Examination, April 21, 1998, and May 7, 
1998.  On each occasion, while the veteran has been 
positively diagnosed as having diabetes mellitus, said 
disability has not been medically linked with the residuals 
of bilateral frostbitten feet (his service-connected 
disability).  Specifically, the doctor has stated that the 
veteran's diabetes mellitus was not caused by or the result 
of the veteran's frostbitten feet or a residual thereof.  
Thus, there are only the veteran's contentions that his 
diabetes mellitus is the result of his service-connected 
disabilities.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support his claim that his diabetes mellitus is related to 
his service-connected foot disability is the assertions made 
by the veteran himself.  None of the medical evidence 
supports the veteran's contentions.  

Yet, the veteran has pointed to a newspaper article, that 
quotes a Dr. Susan Mather, Chief, Public Health and 
Environmental Hazards Officer, Veterans Health 
Administration, Department of Veterans Affairs, and a VA 
Information Letter generated by the Undersecretary for 
Health, Department of Veterans Affairs, to support his 
claim. ,   In the article, and per the unnamed author of the 
article, Dr. Mather reportedly stated that diabetes was a 
long-term complication of frostbite.  The letter from the 
Undersecretary's letter mirrors Dr. Mather's statement.  

Although the veteran has submitted this evidence in good 
faith and on their face, they might be sufficient to well-
ground the veteran's claim, the Court has said that medical 
evidence which establishes a nexis must demonstrate a casual 
relationship between the appellant's condition and the 
disability written about in the medical treatise or paper.  
See Sacks v. West, 11 Vet. App. 314 (1998).  That is, the 
veteran's statements, taken together with published medical 
authorities, do not provide the requisite medical evidence to 
demonstrate a causal relationship between the veteran's 
diabetes and his service-connected disability.  The medical 
articles as evidence must demonstrate a connection between 
the present condition and the service-connected disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
other words, a medical article containing a generic statement 
regarding a possible link between a condition suffered from 
while in service and the veteran's present condition does not 
satisfy the medical nexus element of a well-grounded claim.  
See Sacks v. West, 11 Vet. App. 314 (1998) (a medical article 
that contained a generic statement regarding a possible link 
between a service- incurred mouth blister and a present 
pemphigus vulgaris condition, did not satisfy the nexus 
element of a well- grounded claim). 

Hence, given the lack of clinical evidence that etiologically 
links the veteran's diabetes mellitus with his other 
disabilities, or, for that matter, his military service, it 
is the decision of the Board that the veteran has not 
presented a well-grounded claim.  Mere contentions of the 
veteran, no matter how well-meaning or sincere, without 
supporting evidence, do not constitute a well-grounded claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)  (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim fails and 
service connection for diabetes mellitus, to include being 
secondary to the veteran's service-connected residuals of 
frostbite of the feet with peripheral neuropathy, is denied. 


ORDER

Entitlement to service connection for diabetes, to include 
being secondary to the veteran's service-connected residuals 
of bilateral frostbite of the feet with peripheral 
neuropathy, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
  Associated Press Wire Service, Veterans with Frostbite Get Paid, The Orlando Sentinal, April 7, 1997, at 
A-5.
  File No. IL 10-96-030, Under Secretary for Health's Information Letter, Recommendations for the Care 
and Examination of Veterans with Late Effects of Cold Injuries.
  See also Beausoleil v. Brown, 8 Vet. App. 459, at 463 (1996), in which the Court said that ". . . the letter 
contains only a generic statement about the possibility of a link between chest trauma and restrictive lung 
disease.  Such a statement is too general and inconclusive to make the claim well grounded in the appellant's 
case."


